Title: From James Madison to Louis-André Pichon, 13 July 1801 (Abstract)
From: Madison, James
To: Pichon, Louis-André


13 July 1801, Department of State. Encloses list of French ships taken by U.S. naval vessels and not condemned by 1 Oct. 1800 as well as those taken since that time. This list comes from the Navy Department, and Pichon can probably add to it. Given the lack of reliable sources, the list is not as correct as desired. Accordingly, JM reserves the right to correct it if, as a result of subsequent information, he finds reason to do so. Pichon can expect to receive in a few days answers to other points in his memorandum.
 

   
   Tr and Tr of enclosure (AAE: Political Correspondence, U.S., 53:260, 261). Tr 1 p. Tr of enclosure 1 p. Both in French. A copy of the enclosure in English, with later additions, is filed with Pichon to JM, 25 July 1801 (DNA: RG 59, NFL, France, vol. 1).


